                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT
IN RE:
         KEITH T. BYNOG                           CASE NO. 20-43919-PJS
                                                  CHAPTER 13
                                                  HONORABLE PHILLIP J. SHEFFERLY
                  DEBTOR.
_________________________________/
RONALD S. SIEGEL (P34082)
Attorney for Debtor
30150 Telegraph Road #444
Bingham Farms, MI 48025-4549
(248) 646-4600
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

                                    PROOF OF SERVICE

       CRAIG S. SCHOENHERR, SR., being duly sworn, says that on the 23rd day of June,
2020, a copy of the Objection of Santander Consumer USA Inc. dba Chrysler Capital as servicer
for CCAP Auto Lease Ltd. to Confirmation of Debtor's Chapter 13 Plan and this Proof of Service
was served upon


         Krispen S. Carroll                       Ronald S. Siegel
         Trustee                                  Attorney at Law
         719 Griswold, Suite 1100                 30150 Telegraph Road #444
         Detroit, MI 48226                        Bingham Farms, MI 48025-4549




  20-43919-pjs      Doc 39    Filed 06/23/20   Entered 06/23/20 15:02:12      Page 1 of 2
electronically pursuant to the court notice of service, and to those not electronically registered by
placing documents in an envelope, correctly addressed and placing same in the United States
Mail with postage prepaid.

                                              O’REILLY RANCILIO P.C.

                                              /s/ Craig S. Schoenherr, Sr.
                                              ________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com

DATED: June 23, 2020




  20-43919-pjs      Doc 39      Filed 06/23/20     Entered 06/23/20 15:02:12        Page 2 of 2
